Per Curiam.
We entertain no doubt that an action against a corporation may be maintained to recover damages caused by conspiracy. Morton v. Metropolitan Life Ins. Co. 34 Hun, 367; affirmed 103 NJ. Y., 645; Reed v. Home Sav. Bank, 130 Mass., 443. Krulivitz v. Eastern R. Co., 140 Mass., 575, Western News Co. v. Wilmarth, 33 Kan., 510. If actions can be maintained against corporations for malicious prosecution, libel, assault and battery, and other torts, we can perceive no reason for holding that actions may not be maintained against them for conspiracy It is well settled by the authorities cited that the malice and wicked intent needful to sustain such actions may be imputed to corporations A careful scrutiny of the complaint has convinced us that sufficient facts are alleged to show that this appellant was a party to the conspiracy set forth, and that sufficient facts are therefore alleged in the complaint to show a cause of action against it.
The judgment should therefore be affirmed, with leave to the appellant to withdraw its demurrer and answer the complaint, upon payment, within twenty days, of the plaintiff’s costs subsequent to the interposition of the demurrer.
All concur.